Case: 09-50281     Document: 00511044478          Page: 1    Date Filed: 03/08/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 8, 2010
                                     No. 09-50281
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TASHANDLA JACKSON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:03-CR-219-4


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Tashandla Jackson has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967).         Jackson has filed a response and a motion for the
appointment of new appellate counsel. Jackson’s motion is denied.
        Our independent review of the record, counsel’s brief, and Jackson’s
response discloses no nonfrivolous issue for appeal.               Accordingly, counsel’s



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-50281    Document: 00511044478 Page: 2      Date Filed: 03/08/2010
                                No. 09-50281

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5 TH C IR. R. 42.2.




                                      2